                         1:20-cv-01046-JBM-JEH # 1              Page 1 of 7
                                                                                                         E-FILED
                                                                        Friday, 31 January, 2020 10:32:35 AM
                                                                                 Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                     PEORIA DIVISION

 TODD WILSON

                      Plaintiff,                     CASE NO.: 1:20-cv-01046

         -v-                                         JUDGE:

 PRO COM SERVICES OF ILLINOIS, INC.
                                                     COMPLAINT
                     Defendant.                      JURY TRIAL DEMANDED



      Plaintiff, Todd Wilson, (“Plaintiff” or “Mr. Wilson”), by and through the undersigned

attorney, and for his Complaint against Pro Com Services Of Illinois, Inc. (“Defendant” or “Pro

Com”), states as follows:

                                     NATURE OF THE ACTION

       1.       Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”) based on Defendant’s unlawful collection

practices as described herein.

                                    JURISDICTION AND VENUE

       2.       This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C § 1692 and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States.

       3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as Defendant conducts

business in the Central District of Illinois and the events and/or omissions giving rise to the claims

made herein occurred within the Central District of Illinois.
                          1:20-cv-01046-JBM-JEH # 1            Page 2 of 7




                                              PARTIES

        4.      Plaintiff is a natural adult person who resides in Lexington, Illinois, which lies

within the Central District of Illinois.

        5.      Plaintiff is a “consumer” as that term is defined by § 1692a(3) of the FDCPA.

        6.      Defendant, is a corporation formed in the state of Illinois.

        7.      Defendant is in the business of collecting consumer debts on behalf of others within

the State of Illinois and throughout the United States. As such, Defendant regularly uses the mails

and/or telephone to collect, or attempt to collect, delinquent consumer accounts.

        8.      Defendant is a “debt collector” as that term is defined by § 1692a(6) of the FDCPA.

        9.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                              FACTS SUPPORTING CAUSES OF ACTION

        10.     Mr. Wilson suffers from health issues, is unable to work full-time and is currently

in the process of applying for disability benefits from the United States Social Security

Administration.

        11.     Due to his inability to work and limited income, Mr. Wilson has accumulated

certain medical obligations on which he has defaulted.

        12.     Mr. Wilson checked his credit report and discovered that Defendant was reporting

two (2) adverse item in the amounts of $161 and $512 (the “Subject Debt”). Relevant pages from

Mr. Wilson’s Experian credit report are attached to this Complaint as Exhibit A.




                                                  2
                         1:20-cv-01046-JBM-JEH # 1            Page 3 of 7




       13.     The Subject Debts are obligations or alleged obligations of a consumer arising out

of transactions incurred for personal, family, or household purposes and are therefore “debts” as

that term is defined by 15 U.S.C. § 1692a(5).

       14.     Shortly thereafter, on December 26, 2019, Mr. Wilson placed a telephone call to

Defendant at (217) 525-7600 to learn more about the Subject Debt.

       15.     During said telephone call, Mr. Wilson was routed to an automated telephone

system.

       16.     The automated system informed Mr. Wilson that it was an attempt to collect a

debt and that any information obtained will be used for that purpose.

       17.     The automated system then asked Mr. Wilson to enter his account number and the

last four (4) digits of his Social Security number.

       18.     The automated system informed Mr. Wilson that the Subject Debts had been

placed with Defendant for collection and informed him that no payments had been made.

       19.     The automated system also asked Mr. Wilson to make a payment.

       20.     As of December 26, 2019, the date Mr. Wilson placed the telephone call to the

Defendant, the Subject Debts were time-barred, i.e., they fell outside the applicable statute of

limitations period.

       21.     At no time during said telephone call did Defendant inform Mr. Wilson that the

Subject Debts were unenforceable by operation of the statute of limitations.

       22.     At no time during said telephone call did Defendant inform Mr. Wilson that it

could not file a collection lawsuit to enforce the Subject Debts.

       23.     At no time during said telephone call did Defendant inform Mr. Wilson that

making a payment on the Subject Debts could remove, waive or restart the statute of limitations.



                                                  3
                         1:20-cv-01046-JBM-JEH # 1           Page 4 of 7




       24.     On information and belief, all actions by Defendant as defined in this Complaint

were taken willfully and/or with knowledge that its actions were taken in violation of the law.

                                            DAMAGES

       25.     Plaintiff has been misled and harassed by Defendant’s actions.

       26.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

continue to use abusive, deceptive, unfair and unlawful means in its attempts to collect the Subject

Debt from him.

       27.     Plaintiff justifiably fears that, absent this Court’s intervention, Defendant will

ultimately cause him unwarranted economic harm.

       28.     As a result of Defendant’s conduct, Plaintiff was forced to hire counsel and his

damages therefore include reasonable attorneys’ fees incurred in prosecuting this claim.

       29.     As a result of Defendant’s conduct, Plaintiff’s counsel was forced to expend time

and money to investigate the enforceability of the Subject Debt.

       30.     After a reasonable time to conduct discovery, Plaintiff believes he can prove that

all actions taken by Defendant as described in this Complaint were taken willfully, with either the

desire to harm him, with knowledge that its actions would very likely harm him, and/or with

knowledge that its actions were taken in violation of the law.

       31.     As a result of Defendant’s conduct, Plaintiff is entitled to statutory damages,

punitive damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described herein.




                                                 4
                         1:20-cv-01046-JBM-JEH # 1             Page 5 of 7




                                        COUNT I
                 VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                               15 U.S.C. §§ 1692d, e, e(2)(A) and f

       32.     Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 31 as though fully restated herein.

       33.     The FDCPA states, in relevant part:

               A debt collector may not engage in any conduct the natural
               consequence is to harass, oppress, or abuse any person in connection
               with the collection of a debt. 15 U.S.C. § 1692d.

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any
               debt. Without limiting the general application of the foregoing, the
               following conduct is a violation of this section: The false
               representation of the character, amount, or legal status of any debt.
               15 U.S.C. §§ 1692e and e(2)(A).

               A debt collector may not use unfair or unconscionable means to
               collect or attempt to collect any debt. 15 U.S.C. § 1692f.

       34.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), d and f during its telephone

communication with Plaintiff by attempting to collect the Subject Debts without providing a

disclosure of information to Plaintiff regarding: (i.) the time-barred status of the Subject Debts,

(ii.) that it cannot file a collection lawsuit, and (iii.) the potential legal consequences of making a

payment or merely acknowledging the validity of the Subject Debts.

       35.     As an experienced debt collection agency, Defendant knows that the statements it

makes to consumers during its debt collection communications have to be true, accurate and

complete, especially when time-barred debt is involved.

       36.     Plaintiff has been harmed and has suffered damages as a result of Defendant’s

unlawful collection activity as outlined herein.




                                                   5
                        1:20-cv-01046-JBM-JEH # 1             Page 6 of 7




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Todd Wilson, respectfully requests that this Court enter

judgment in his favor as follows:

           a) Awarding Plaintiff actual damages, in an amount to be determined at trial, as
              provided under 15 U.S.C. § 1692k(a)(1);

           b) Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided
              under 15 U.S.C. § 1692k(a)(2)(A);

           c) Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as
              provided under 15 U.S.C. § 1692k(a)(3); and

           d) Awarding Plaintiff any other relief as this Court deems just and appropriate.

DATED this 31st day of January, 2020.                 Respectfully Submitted,

                                                        /s/ Samuel L. Eirinberg
                                                      Samuel L. Eirinberg #6328842
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      sam.e@consumerlawpartners.com

                                                      Counsel for Plaintiff


                                         JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                       /s/ Samuel L. Eirinberg
                                                      Samuel L. Eirinberg #6328842
                                                      CONSUMER LAW PARTNERS, LLC




                                                 6
1:20-cv-01046-JBM-JEH # 1   Page 7 of 7
